Citation Nr: 0608689	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  99-22 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for thyroid cancer due 
to exposure to paint during service. 

2.  Entitlement to service connection for multijoint 
arthritis, to include as due to exposure to paint during 
service.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The veteran served on active duty from August 1958 to July 
1962.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a May 1998 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  The case was remanded for 
additional development in February 2001 and November 2003, 
and the case is now ready for appellate review. 


FINDINGS OF FACT

1.  The veteran was overexposed to paint fumes during 
service. 

2.  There is competent medical evidence of record linking 
thyroid cancer to in-service exposure to paint fumes. 

3.  There is no competent medical evidence of record linking 
multijoint arthritis to service, to include exposure to paint 
fumes. 


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
thyroid cancer was incurred as a result of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100-5013A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2005). 

2.  Multijoint arthritis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5100-
5013A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the Court addressed the meaning of 
prejudicial error (38 U.S.C.A. § 7261(b)), what burden each 
party bears with regard to the Court's taking due account of 
the rule of prejudicial error, and the application of 
prejudicial error in the context of the duty-to-notify 
(38 U.S.C.A. § 5103(a)).  Considering the decisions of the 
Court in Pelegrini and Mayfield, the Board finds that the 
duties to notify and assist have been satisfied in this 
matter, as discussed below. 

Here, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, he has not been prejudiced thereby.  
The content of the notice provided to the veteran fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  For these reasons, it is 
not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal. 

In a December 2004 letter, the RO informed the veteran of the 
provisions pertaining to VA's notice and assistance duties.  
More specifically, this letter notified the veteran that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to the issues on appeal but that he had 
to provide enough information so that VA could request the 
relevant records.  VA also discussed the attempts already 
made to obtain relevant evidence with regard to these claims.  
Further, VA notified the veteran of his opportunity to submit 
additional evidence to support his claims, as he was told to 
provide any additional evidence or information he had 
pertaining to his claims.  Thus, he may be considered to have 
been advised of his duty to submit all pertinent evidence in 
his possession or notify VA of any missing evidence.  

In addition, the RO issued a detailed September 1999 
statement of the case (SOC) and December 2005 supplemental 
statement of the case (SSOC), in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations.  The Board therefore believes that appropriate 
notice has been given in this case.  The Board notes, in 
addition, that a substantial body of evidence was developed 
with respect to the veteran's claims, and that the September 
1999 SOC and December 2005 SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
the benefits sought.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the December 2005 SSOC 
contained the pertinent language from the duty-to-assist 
regulation codified at 38 C.F.R. § 3.159 (2005).  See Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the December 2004 letter informing him of the 
VA's notice and assistance duties may not have technically 
informed the veteran of each element of these duties, the 
veteran was nonetheless properly notified of the provisions 
pertaining to VA's notice and assistance duties by the 
December 2005 SSOC.  All the above notice documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, supra, at 125.

The Board concludes that the notifications received by the 
veteran adequately complied with the statutory and regulatory 
provisions, and interpretive authority, with respect to VA's 
notice and assistance duties, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  Thus, for 
these reasons, any failure in the timing or language of 
notice by the RO constituted harmless error.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under all applicable law.  The Board, therefore, finds that 
no useful purpose would be served in remanding this matter 
for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc); Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he as not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Since service 
connection for arthritis is being denied, no disability 
rating or effective date will be assigned, so there is no 
possibility of prejudice to the veteran.  With regard to the 
claim of service connection for thyroid cancer, the RO will 
be responsible for addressing any notice defect with respect 
to the rating and effective date elements when effectuating 
the award.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  There are 
some disabilities, including arthritis and cancer, for which 
service connection may be presumed if the disorder is 
manifested to a degree of 10 percent or more within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues which 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).
  
With the above criteria in mind, the relevant evidence will 
be summarized.  The service medical records include a 
notation in March 1959 indicating that the veteran suffered 
from over exposure to chromite paint fumes.  As a result, he 
was relieved from duty for one day.  The service medical 
records do not reflect any evidence of thyroid cancer, 
chronic joint pain or arthritis, and the separation 
examination did not reveal any thyroid or musculoskeletal 
disabilities.  After service, VA clinical records dated in 
September 1979 reflected evidence of chondromalacia patellae 
in the veteran's knees.  Thyroid cancer developed in 1995 or 
1996.  Some other VA clinical records list arthritis as one 
of the veteran's diagnoses.  

The veteran was afforded a VA examination in May 2005, with 
the examiner stating that the claims file had been reviewed 
prior to the examination.  Specific reference was made by the 
examiner to the in-service exposure to paint fumes in 1959.  
Following the examination of the veteran, the physician 
stated that it was as least as likely as not that the 
veteran's thyroid cancer was related to the exposure to 
chromite paint fumes.  The examination of the veteran's 
joints, to include x-rays, was normal.  With respect to the 
requested opinion as to the claimed relationship between 
arthritis and in-service exposure to paint fumes, the 
examiner stated that the veteran's knee pain was likely 
secondary to chondromalacia and that his other joint pain was 
likely "age related musculoskeletal pain since the x-rays 
are normal."  

Applying the pertinent legal criteria to the facts summarized 
above, there is a competent medical opinion of record linking 
thyroid cancer to the exposure to paint during service.  This 
opinion is not specifically refuted by any clinical evidence 
of record.  Thus, the evidence is, at a minium, in relative 
equipoise and service connection for thyroid cancer may be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.
As for the issue of arthritis, the physician who conducted 
the May 2005 VA examination did not find an etiologic link 
between arthritis and in-service exposure to paint, and there 
is otherwise no competent evidence lining a current 
disability due to arthritis and service.  The Board 
recognizes the veteran's sincere belief, and respects his 
right to offer his opinion in this regard, that he developed 
arthritis as a result of exposure to paint during service.  
However, he is not deemed competent to present evidence as to 
diagnosis, medical etiology, or causation.  See Routen, 
Espiritu, supra.  Also, while the veteran has submitted an 
extract from a medical treatise discussing generally how lead 
paint can accumulate in the bones and lead to joint pain, 
this evidence contains no specific information as to the 
etiology of any joint pain the veteran may be having.  
Therefore, as the probative weight of the negative evidence, 
principally the silent service medical records and lack of 
any competent evidence linking a current disability suffered 
by the veteran from arthritis to service, exceeds that of the 
positive, the claim for service connection for arthritis must 
be denied.  Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for thyroid cancer due to 
exposure to paint during service is granted. 

Entitlement to service connection for multijoint arthritis, 
to include as due to exposure to paint during service, is 
denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


